Citation Nr: 0819433	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1996 to 
February 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for asthma.  The claims file was 
subsequently transferred to the RO in Seattle, Washington.  
The veteran requested a Board hearing, but later canceled her 
request in August 2006.


FINDING OF FACT

Resolving all doubt, the competent medical evidence shows a 
diagnosis of asthma related to persistent complaints of 
shortness of breath in service and thereafter.


CONCLUSION OF LAW

Asthma was incurred in service. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for asthma (claimed as a 
respiratory disorder with shortness of breath).  She 
indicated that she was treated for symptoms associated with 
asthma on numerous occasions in service and that she did not 
have any issues with shortness of breath or wheezing or other 
breathing issues prior to her arrival in Hawaii in February 
1998.  The veteran's husband submitted a letter that he had 
witnessed his wife's numerous attacks over the years and that 
her breathing difficulties began to develop during her 
pregnancy while serving in the military in Hawaii.  He 
indicated that soon after leaving the military he recalled 
his wife having a serious respiratory attack while running 
through the yard with their daughter and that it took about 
10 minutes for her to control and calm her breathing.  A 
friend of the veteran, who served with her, also submitted a 
letter noting that she did not see the veteran suffering from 
any breathing difficulties until after her tour of duty in 
Hawaii.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects both positive and negative evidence 
regarding whether the veteran presently has asthma.  The 
positive evidence consists of a November 2001 private medical 
record, which shows the veteran had been having a lot of 
problems with shortness of breath and a hacky, dry cough and 
tightness in her chest for quite some time; but it had been 
relatively intermittent.  However, over the past week, the 
coughing had been essentially persistent and she was coughing 
so hard she had headaches and sore throats as well.  She was 
not coughing anything up.  On physical examination of the 
chest, there was wheeze on expiration and coughing seizure 
was instigated by forced exhalation, as well.  The assessment 
was asthma.  The veteran was started on an inhaler; low-dose 
inhaled steroids also were discussed.  

Private medical records dated from December 2001 to May 2002 
show findings of upper respiratory infection and viral 
bronchitis superimposed on asthma.  Private medical records 
dated from August 2003 to October 2003 note continued 
findings of asthma characterized by intermittent severe 
episodes.  In December 2005, the veteran's private physician 
submitted a letter noting that she carried a diagnosis of 
asthma made in their clinic and had responded appropriately 
to asthma medications.  An August 2006 copy of a prescription 
notes an inhaler prescription for asthma.

The negative evidence consists of June 2006 QTC examination 
report, which notes that the veteran had been suffering from 
asthma since 1998.  On physical examination of the lung, the 
breath sounds were symmetric; there were no rhonchi or rales 
and the expiratory phase was within normal limits.  The chest 
x-ray was within normal limits.  Pulmonary function tests 
showed the veteran provided a good effort.  The post-
bronchodilator test was not performed because the pre-
bronchodilator test was within normal limits.  There was no 
discrepancy between the pulmonary function test finding and 
the clinical examination.  The examiner found that for the 
claimed condition of asthma, there was no diagnosis because 
there was no pathology upon which to render a diagnosis.  The 
veteran reportedly did not have any complications secondary 
to her pulmonary disease.

A March 2007 QTC examination report notes the veteran's 
asthma condition had existed for nine years.  From her 
respiratory condition, she had shortness of breath with 
walking two city blocks and if she went without treatment.  
She had asthmatic attacks yearly and had to visit a physician 
to control the attacks as often as four times a year.  On 
physical examination of the lungs, breath sounds were 
symmetric; there were no rhonchi or rales; expiratory phase 
was within normal limits.  The chest x-ray was within normal 
limits.  The veteran's effort on the pulmonary function tests 
was reportedly poor; the tracing showed a pattern of 
unevenness suggesting poor cooperation.  The post-
bronchodilator test was not performed because the veteran 
exhibited paroxysms of coughing following the initial pre-
bronchodilator examination and could not be tested for the 
post-bronchodilator portion.  There was a discrepancy between 
the pulmonary function test findings and the clinical 
evaluation.  The spirometric tracing exhibited a pattern of 
wavering irregularity during the forced expiration, which was 
indicative of volitional interference with exhalation.  A 
diffusion capacity of carbon monoxide (DLCO) test was 
performed, which showed an impression of mild decrease in 
diffusion capacity.  The chest x-ray noted that small lung 
volumes were likely secondary to the veteran's body habitus.  
The diagnosis was no diagnosis; mild decrease in DLCO not 
significant.  The examiner found that there was no diagnosis 
of asthma because there was no pathology upon which to render 
the diagnosis.  She did not have any complications such as 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or chronic respiratory failure secondary to her 
pulmonary disease.  The examiner noted that although the 
veteran exhibited a period of paroxysmal coughing after the 
forced expiration during the first portion of the pulmonary 
function tests, the examination at that time disclosed no 
actual evidence of wheezing and no evidence of oxygen 
desaturation measured by pulse oximetry.  The examiner 
further noted that the private medical records dated from 
2001 to 2005 did not include any objective evidence of 
reversible airway obstruction on which a diagnosis of asthma 
depends.  

The positive and negative evidence is more or less equally-
balanced in terms of whether the veteran has a diagnosis of 
asthma.  Although the QTC physician found that the private 
medical records documenting asthma were not based on 
objective testing, the private examiners noted the veteran 
had coughing and wheezing and responded appropriately to 
asthma medications.  She had additional diseases including 
upper respiratory infection and viral bronchitis, but these 
were found by the private examiners to be superimposed on the 
asthma.  The veteran and her husband also have indicated that 
the veteran has had episodes where she cannot catch her 
breath.  While the veteran and her husband are not medical 
professionals, they are competent to relate symptoms of 
breathing difficulties that they have observed.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The QTC examiner's 
opinion that there was no clinical evidence of asthma based 
on pulmonary function and DLCO testing is significant but it 
does not outweigh the favorable evidence.  Thus, resolving 
all doubt in favor of the veteran, the veteran has a present 
diagnosis of asthma.  38 C.F.R. § 3.102.

The service medical records show that on the March 1996 
enlistment examination, the veteran reported no asthma, 
shortness of breath, wheezing, pain or pressure in chest, or 
chronic cough.  A September 1996 emergency room record notes 
the veteran had complaints of shortness of breath times three 
hours with sore throat.  She denied fever or night sweats.  
The assessment was possible strep throat.  A July 1998 
medical record notes the veteran was eight weeks pregnant and 
concerned about working in the motor pool in a closed space 
with fumes.  In August 1998, a medical record shows 
complaints of shortness of breath, chest pain, and epigastric 
pain times three days.  She stated that the shortness of 
breath was worse at night when trying to fall asleep.  Chest 
pain occurred the previous night with shortness of breath, 
resolved after one to two minutes.  A December 1998 medical 
record shows complaints of persistent, non-productive cough.  
In January 1999, at the time of discharge from service, the 
veteran noted complaints of shortness of breath.  

As the record shows a current diagnosis of asthma and in-
service complaints of shortness of breath, the determinative 
issue is whether there is a relationship between these.

The positive evidence consists of a December 2005 letter from 
the veteran's private doctor, who noted that he had reviewed 
the veteran's military medical records including the 
persistent complaints of shortness of breath.  The physician 
also noted that the veteran carried a diagnosis of asthma in 
their clinic and that it was his opinion that the asthma 
began in approximately 1998 and had been persistent.  The 
physician submitted another letter in August 2006 and noted 
that as stated in the previous letter in December 2005, the 
veteran's records appeared to indicate that she developed 
symptoms consistent with asthma in 1998 and that her clinical 
course at that time was consistent with asthma.  It was the 
physician's opinion that the asthma began in approximately 
1998 and had been persistent.

The negative evidence consists of a June 2006 QTC examination 
report, which notes the examiner reported he could not 
resolve the issue without resort to mere speculation due to 
inadequacy of records with regard to timeline of symptom 
onset and treatment.  The examiner further noted there was no 
pulmonary function test during active duty.  A March 2007 QTC 
examination report shows the examiner reviewed the service 
medical records and found that there were no findings in 1998 
to indicate the presence of asthma.  The examiner found that 
the veteran's symptoms of shortness of breath with exertion 
and reduced exercise capacity at that time were non-specific 
and might reflect deconditioning.  The examiner thus found 
that the veteran's current symptoms were not related to her 
military service.

Once again, the medical evidence with respect to whether the 
present asthma is related to service is relatively equally-
balanced.  Both the private physician and the QTC examiner 
reviewed the service medical records; and both are medical 
professionals who provided reasons for their differing 
opinions.  The private physician in finding that there was a 
relationship between the veteran's present disease and 
service determined that the veteran had a diagnosis of asthma 
and persistent complaints of shortness of breath since 
service.  The QTC examiner determined that the complaints in 
service were too non-specific to be considered asthma and 
thus found the present disease unrelated to service.  Since 
the evidence is in relative equipoise, all doubt is resolved 
in the favor of the veteran.  38 C.F.R. § 3.102.  As the 
record shows competent medical evidence of asthma related to 
persistent complaints of shortness of breath in service and 
thereafter, service connection for asthma is warranted.

The veteran's service connection claim for asthma has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for asthma is granted, 
subject to the rules and payment of monetary benefits.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


